DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 10/26/2021. Claims 1-4, and 6-14 have been amended. 

Specification
3.	The amended title filed on 10/26/2021 has been accepted and made of record. 


Allowable Subject Matter
4.	Claims 1-14 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	 Regarding claim 1, the prior art does not teach or fairly suggest “…a storage including a first storage region for setting a value that indicates whether communication with a lens connected to the lens mount is possible…cause the image capturing apparatus to determine whether communication with the lens is possible, set a value indicating that communication with the lens is possible in the first storage region in a case where it is determined that communication with the lens is possible, and set a value indicating that communication with the lens is not possible in the first storage region in a case where it is determined that communication with the lens is not possible; 

7. 	Claims 2-11 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

8.	 Regarding claim 12, the prior art does not teach or fairly suggest “…a storage including a first storage region for setting a value that indicates whether communication with a lens connected to the lens mount is possible, the control method comprising: determining whether communication with the lens is possible; setting a value indicating that communication with the lens is possible in the first storage region in a case where it is determined that communication with the lens is possible, and setting a value indicating that communication with the lens is not possible in the first storage region in a case where it is determined that communication with the lens is not possible; and 6APPL. No. 17/158,376ATTORNEY DOCKET No. CANO-4794US1transmitting a value set in the first storage region to the host connected to the interface in response to a request from the host designating an address of the first storage region…” and used in combination with all of the other limitations of claim 12.


9.	 Regarding claim 13, the prior art does not teach or fairly suggest “…a storage including a first storage region for setting a value that indicates whether communication with a lens connected to the lens mount is possible, and the control method comprising: 


10.	 Regarding claim 14, the prior art does not teach or fairly suggest “…a storage including a first storage region for setting a value that indicates whether the mount connected to the mount connector is a mount via which the image capturing apparatus and a lens connected to the mount are connected in a communication-enabled manner… to cause the image capturing apparatus to determine whether the mount connected to the mount 7APPL. No. 17/158,376ATTORNEY DOCKET No. CANO-4794US1 connection unit is the mount via which the image capturing apparatus and the lens connected to the mount are connected in a communication-enabled manner; set, in the first storage region, a value indicating that the mount connected to the mount connector is the mount via which the image capturing apparatus and the lens connected to the mount are connected in a communication- enabled manner in a case where it is determined that the mount connected to the mount connector is the mount via which the image capturing apparatus and the lens connected to the mount are connected in a communication-enabled manner, and set, in the first 
11. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Citation of Pertinent Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Nakata et al. (US-PGPUB 2021/0258488) discloses the camera controller determines whether or not communication with the interchangeable lens is possible. The camera controller transmits request for authentication information to the interchangeable lens via the body mount. When a response is received from 
 	Kamiya et al. (US-PGPUB 2021/0181604) discloses the camera controller determines that communication with the interchangeable lens is not possible, and performs control so as not to start communication with the lens.
 	Imamura et al. (US-PGPUB 2016/0227083) discloses since the first request signal relating to acquisition of the lens information is transmitted to the interchangeable lens in synchronization with the frame of the video at least in the video recording mode and, particularly, the number of transmissions of the first request signal transmitted in the period of one frame of the video is limited, it is possible to acquire the lens information necessary for, for example, image processing for the frame of the video, and to perform communication other than communication relating to the acquisition of the lens information in the period of one frame.
 	Asano (US-PGPUB 2016/0004143) discloses when the communication to and from the accessory unit is not enabled, it is determined that the accessory unit is dismounted from the lens unit, and in Step S104, the CPU sets the mount/dismount flag, which is mount information, to ON and writes the mount/dismount flag into the EEPROM (mount memory). 

Contact Information
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/05/2022